Title: To Thomas Jefferson from John Vaughan, 20 November 1801
From: Vaughan, John
To: Jefferson, Thomas


Dear Sir.
Philad: 20 Nov. 1801
My anxiety not to Intrude upon your Time, made me omit in the closing Sentiment of my letter, one exception to it, by adding a request, that (to the Single point of publishing your very Interesting letter) I may be favor’d with a reply—Dr Rush to whom I have taken the liberty of shewing it, was much Struck with the weight & importance of it, & agrees in wishing Strongly that it may be published—He means to publish his own change of opinion, being now favorable to it, whereas in the Early Stage of the Discovery, he wanted to give an unfavorable one, in a letter to a Southern friend.—
Mr Peale permits two of his Children to be innoculated by Dr Coxe—I was pleased with his assent, as his Situation is peculiarly adapted to give publicity to the Experiment—
I remain Dr sir with the greatest Respect Your friend & Servant
Jn Vaughan
